DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The indicated allowability of claims 1-2 if written to overcome the 112 rejections previously recited in the non-final mailed April 1, 2022, is withdrawn in view of the newly discovered reference(s) to Nimi (JP 6124191 B1).  

Since the present claims do not have the ultrasonic wave travel from the second (unburied) portion to the first (buried) portion through the boundary portion, a rejection under 35 USC §102(a)(1) (or under 35 UCS §103 as appropriate) has not been given at this time. However, should Applicant amend claim 1 so that the ONLY change is that the ultrasonic wave is transmitted from a transmitter arranged on a surface of the second portion toward the corroded part in the first portion through the boundary portion, a rejection of the claims as being anticipated by newly cited reference Nimi (JP 6124191) will be forthcoming. It is therefore in Applicant’s best interest to carefully review the newly cited references below before formulating any response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as being indefinite as it is unclear how an ultrasonic wave from a transmitter arranged on the surface of a second (unburied) portion travels toward a corroded part in the second (unburied) portion passes THROUGH the boundary portion as claimed (found on lines 7-10 of amended claim 1) when the boundary portion lies between the second (unburied) portion and the first (buried) portion. Unless the transmitted ultrasonic waves pass into the boundary portion and/or first (buried) portion and reflected back to intersect the corroded part within the second (unburied) portion, the ultrasonic waves will not pass through the boundary portion before intersecting the corroded part. Therefore, the claims as now found are confusing and indefinite as one of ordinary skill in the art cannot fully determine that which is claimed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification fails to provide support for use of the ultrasonic system to detect/measure corrosion in the second (unburied) portion of the metal member as claimed as the originally filed specification merely teaches detecting/measuring a corroded part in the first (buried) portion of the metal member.


Response to Arguments
Applicant’s arguments, see Remarks, filed 9 My 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. §112(b) have been fully considered and are persuasive.   However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §112(b), as the amendments presented in claim 1 has resulted in new rejections under 35 U.S.C. §112(b) and 35 U.S.C. §112(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshima (JP 3705357 B2) discloses an apparatus for assuming the deformation of a structure due to the loosening of the connecting parts by changing the spring element rigidity value by a finite element method.
Nimi (JP 6124191 B1) discloses a corroded portion evaluation by moving a transmitter on a surface of a metal tube to change the distance between the corroded portion and the transmitter such that only the waveform portion of the ultrasonic wave reflected by the corroded portion is moved along the X axis of the output.
Wu (US 10,295,435 B1) discloses a model-based damage detector technique for a structural system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855